NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1


               United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                          Argued January 7, 2009
                                         Decided January 15, 2010

                                                    Before

                                             RICHARD A. POSNER, Circuit Judge

                                 KENNETH F. RIPPLE, Circuit Judge                            

                                ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐2235

UNITED STATES OF AMERICA,                                    Appeal from the United States District
     Plaintiff‐Appellee,                                     Court for the Central District of Illinois.

        v.                                                   No. 07‐20025‐001

JABARI A. VEALS,                                             Michael P. McCuskey, 
     Defendant‐Appellant.                                    Chief Judge.



                                                   ORDER

       A jury found Jabari Veals guilty of possessing crack cocaine for distribution.  See 21
U.S.C. § 841(a)(1).  At trial the government introduced incriminating statements that Veals
had made with his lawyer’s approval during a post‐indictment debriefing.  The debriefing
was conducted under a conditional grant of informal use immunity, but when Veals later
breached a reciprocal promise to testify before a grand jury, the government revoked his
immunity and used the statements to bolster its case at trial.  Veals contends for the first
time on appeal that the debriefing violated his right to counsel. 




                                                        I.
No. 08‐2235                                                                             Page 2


       Police in Decatur, Illinois, obtained a warrant to search a second‐floor apartment
rented by David Parker.  A team of officers broke down the front door after they announced
their purpose but there was no response.  As they entered the apartment, another officer
stationed outside watched Veals jump from an upstairs window in the apartment and take
off running.  He was promptly captured.  The search uncovered 56 grams of crack in a jar of
hair gel that was shelved with items belonging to Veals. 

       A week later Veals was charged by complaint in federal court with violating
§ 841(a)(1).  He made his initial appearance on the complaint that same day, and an
assistant federal public defender was appointed to represent him.  Veals was facing a
mandatory life sentence because of the quantity of crack and his nine drug convictions, see
21 U.S.C. § 841(b)(1)(A)(iii), and after conferring with his lawyer, he quickly resolved to
cooperate with the government.  

         Three days after the initial appearance, Veals executed a cooperation agreement that
obligated him to provide the government with complete and truthful information and, if
called upon to do so, to testify before “any grand jury.”  In exchange the government
promised that it would not make direct use at trial or sentencing of statements Veals made
under the agreement, except to impeach his credibility or to rebut contrary statements at
trial.  The government also agreed to consider moving for a sentence below the statutory
minimum if Veals provided substantial assistance.  But all of the government’s promises,
including the limitations on using Veals’ statements, were conditioned on his “complete
compliance” with his reciprocal promises.

        Veals’ relationship with the government got off to an encouraging start.  Veals, who
was detained pending trial, sat down for a debriefing at the jail with Detective Edward Root
of the Decatur police department and Special Agent Jeffrey Warren of the FBI.  Veals’
lawyer knew about but elected not to attend the meeting, which took place on February 2,
2007, just two weeks after Veals signed the cooperation agreement.  During the interview
Veals described his living arrangements with Parker, who provided him sleeping space in
exchange for crack.  He also admitted that he used Parker’s apartment to sell crack obtained
from a local dealer named Magic.  He told the interviewers that Magic had supplied the
crack in the jar of hair gel, which he intended to sell.  Shortly after that session, Veals was
indicted on the same charge included in the federal complaint, and the parties began
working toward a plea agreement. 

        Then in August 2007 the government subpoenaed Veals to testify before a grand
jury.  When he refused, the government requested an evidentiary hearing to establish that
Veals had breached the cooperation agreement, and that his interview statements were thus
No. 08‐2235                                                                           Page 3

admissible at trial.  At that hearing defense counsel confirmed that he was not present for
the February 2 debriefing, but he also conceded that, as far as the outcome of the
government’s motion, whether he attended or not was a “distinction without a difference.” 
Veals did not testify, or even suggest, that his lawyer was absent without his approval or
against his wishes, and counsel effectively conceded that the cooperation agreement had
been breached by Veals’ later refusal to testify.  The district court reviewed the written
agreement and concluded that Veals had given up his informal immunity by not honoring
the grand jury subpoena.  The district court twice asked the prosecutor if Veals had been
entitled to Miranda warnings before participating in the February 2 interview; both times the
prosecutor said no, and both times defense counsel remained mum.

        At trial the government called two of the officers who executed the search warrant. 
One described entering the residence, and the second testified to seeing Veals jump out the
window.  David Parker, now a government witness, told the jury that Veals had been living
in his apartment for months.  He described the living arrangements, including their
agreement that Veals would pay rent with dime bags of crack.  He said Veals slept on a
mattress in the living room and kept his belongings on nearby shelves.  Detective Root, who
also helped search the apartment, testified that the items on those shelves included a
shaving kit, a toothbrush and toothpaste, a Bible, some $2 bills inscribed with Veals’ name,
and the jar containing the crack.  Root, without objection, also recounted the admissions
Veals made during the February 2 debriefing.  Special Agent Warren corroborated Root’s
testimony about the interview, again without objection. 

        Veals was the sole witness for the defense.  He testified that he lived with his
girlfriend, not with Parker, and that he was at Parker’s apartment the night of the search
only because one of his friends needed a haircut.  Veals insisted that he first met Magic at
the apartment that night, and that Magic departed just moments before the police arrived. 
He denied seeing the jar of hair gel before trial.  He said he was unaware that a team of
police officers was present before he was tackled on the street.  Asked why he jumped out
the window, Veals said he heard a knock at the door followed by a female guest screaming,
“They’s gonna kill us.”

        The jury found that Veals had possessed 50 or more grams of crack with the intent to
distribute.  He was sentenced to life imprisonment.  On appeal, through new counsel, Veals
contends that the district court committed plain error by allowing Detective Root and
Special Agent Warren to testify about his admissions at the debriefing.  That debriefing,
asserts Veals, was conducted in violation of his right to counsel under the Fifth and Sixth
Amendments.

                                             II.
No. 08‐2235                                                                                  Page 4

         We begin with the Fifth Amendment.  Veals makes the narrow argument that
Detective Root and Special Agent Warren were obligated to administer Miranda warnings
before questioning him at the debriefing.  Because they did not do so, according to Veals,
the debriefing was a custodial interrogation that violated his Fifth Amendment right to
counsel.  But Veals waived this claim by passing up the opportunity to raise it in the district
court.  A defendant in a criminal case who knows about but elects not to pursue an
objection waives any claim of error, see United States v. Garcia, 580 F.3d 528, 541 (7th Cir.
2009); United States v. Brodie, 507 F.3d 527, 531 (7th Cir. 2007); United States v. Clarke, 227
F.3d 874, 881 (7th Cir. 2000), and that is what happened here.  The government alerted Veals
that it intended to offer his statements at trial, and at the hearing on the government’s
motion, the district court pointedly raised the question about the need for Miranda warnings
at the debriefing.  The prosecutor was resolute in insisting that warnings were unnecessary,
and that position could not have gone unnoticed by counsel for Veals, who actively
participated in a running discussion with the prosecutor and the court.  Under these
circumstances, defense counsel’s pregnant silence in response to the court’s inquiry about
Miranda was more than a forfeiture; it was a waiver.  

        That is enough to reject this claim, but for the sake of completeness we also note that
it lacks merit.  The Fifth Amendment right to counsel protects persons in police custody
against coerced self‐incrimination.  Miranda v. Arizona, 384 U.S. 436, 444 (1966); United States
v. McClellan, 165 F.3d 535, 543 (7th Cir. 1999); United States v. LaGrone, 43 F.3d 332, 337 (7th
Cir. 1994); Sulie v. Duckworth, 689 F.2d 128, 129 (7th Cir. 1982). The Miranda warnings were
formulated as a procedural precaution to safeguard that principle, and to address concerns
that police were using in‐custody interrogations to wrench confessions from suspected
criminals.  Miranda, 384 U.S. at 467; Rice v. Cooper, 148 F.3d 747, 750 (7th Cir. 1998).  But
warnings are not mandated when the person is not in custody, see, e.g., United States v.
Barker, 467 F.3d 625, 628 (7th Cir. 2006); United States v. Wyatt, 179 F.3d 532, 537 (7th Cir.
1999), or when he has waived the Fifth Amendment rights underlying the warnings, see
Moran v. Burbine, 475 U.S. 412, 421 (1986); Allen v. Buss, 558 F.3d 657, 669 (7th Cir. 2009);
United States v. Carson, 582 F.3d 827, 833‐34 (7th Cir. 2009).  Both of these limitations are
present here. 

        A suspect is in custody for purposes of Miranda only if a reasonable person in his
position would conclude that he could not leave the presence of the authorities.  United
States v. Thompson, 496 F.3d 807, 810 (7th Cir. 2009); United States v. Budd, 549 F.3d 1140, 1145
(7th Cir. 2008); Barker, 467 F.3d at 628; United States v. James, 113 F.3d 721, 727 (7th Cir. 1997). 
If the person questioned is already incarcerated, the inquiry turns on whether a reasonable
inmate in his place would believe that the setting of the interrogation added new constraints
to his freedom.  Illinois v. Perkins, 496 U.S. 292, 297‐98 (1990); United States v. Menzer, 29 F.3d
1223, 1232‐33 (7th Cir. 1994); United States v. Willoughby, 860 F.2d 15, 23 (2nd Cir. 1988);
No. 08‐2235                                                                                Page 5

Leviston v. Black, 843 F.2d 302, 303 (8th Cir. 1988).  In Menzer we held that an inmate who sat
down for a voluntary interview knowing he could leave the interview room at any time was
not in “custody.”  29 F.3d at 1232‐33.  As with the defendant in Menzer, Veals was
incarcerated, and he attended the debriefing because he hoped to benefit from cooperating
with his interrogators.  He has never contended that he was not present voluntarily, or that
he was thwarted from leaving the interview room after the debriefing started.  And since
Veals voluntarily executed the cooperation agreement, the only inference that can be drawn
from this record is that he could have elected not to attend the session, or to cut it short at
any time.  Nothing in the record suggests that the setting of the debriefing or the conduct of
the two interviewers added any further constraints on Veals’ freedom.

        More importantly, law enforcement officials are not required to administer Miranda
warnings to a person who has voluntarily waived his underlying Fifth Amendment rights
for the very purpose of inducing an interview.  See Sweeney v. Carter, 361 F.3d 327, 331 (7th
Cir. 2004); United States v. Scruggs, 356 F.3d 539, 546‐47 (4th Cir. 2004).  If the defendant did
not make an express waiver, courts may infer one from his conduct; we and other circuits
have found waivers when, as here, the defendant, acting with the knowledge of his lawyer,
volunteered incriminating information pursuant to a cooperation agreement with the
government.  See, e.g., Sweeney, 361 F.3d at 331; Scruggs, 356 F.3d at 546‐47; United States v.
Bad Wound, 203 F.3d 1072, 1075 (8th Cir. 2000); United States v. Resto, 74 F.3d 22, 27 (2nd Cir.
1996); United States v. Lawrence, 918 F.2d 68, 72 (8th Cir. 1990); United States v. Wiggins, 905
F.2d 51, 52 (4th Cir. 1990); United States v. Wise, 603 F.2d 1101, 1104 (4th Cir. 1979).  Veals
and his lawyer negotiated the cooperation agreement because Veals wanted to talk to
authorities.  Veals attended the debriefing voluntarily, with the knowledge of his lawyer,
and with the hope of profiting from the cooperation agreement by making the very
statements he now seeks to exclude. 

        We turn, then, to the Sixth Amendment claim, and at the outset it is critical to rule
out the arguments that Veals is not making.  Veals does not contend that the government
conducted the debriefing without the prior approval of his lawyer.  Nor could Veals make
that assertion because counsel conceded that he endorsed the session, and he was fairly
certain that an investigator from his office attended with Veals.  (Counsel could not verify
that belief because the investigator had died before the hearing on the government’s motion,
but Veals was present in the courtroom and made no effort to contradict his lawyer’s
representation.)  As long as counsel had notice of the debriefing, waiver is implied.  See
United States v. Ming He, 94 F.3d 782, 794 (2nd Cir. 1996) (“Defendant and his counsel
should be given reasonable notice of the time and place of the scheduled debriefing so that
counsel might be present.  A cooperating witness’s failure to be accompanied by counsel at
debriefing may later be construed as waiver, providing defendant and counsel have had
notice so that the consequences of counsel’s failure to attend could be explained to
No. 08‐2235                                                                                Page 6

defendant.”).  Moreover, Veals does not assert that he asked to contact his lawyer either
before or during the debriefing.  Instead, Veals simply argues that, after he invoked his
Sixth Amendment right to counsel, the government was forever prohibited from speaking
to him without counsel present.  

       This particular claim was not waived because, in contrast with the Miranda
argument, it was not discussed at the hearing on the government’s motion.  But, still, the
claim was forfeited by the failure to raise it in the district court, and Veals thus concedes, as
he must, that our review is for plain error only.  See United States v. Murdock, 491 F.3d 694,
698 (7th Cir. 2007); United States v. Johnson, 223 F.3d 665, 668 (7th Cir. 2000).  We see no
error, much less plain error.  

         It is well settled that a represented defendant can elect to waive his right to counsel
without first speaking to an attorney.  See Michigan v. Harvey, 494 U.S. 344, 352; Patterson v.
Illinois, 487 U.S. 285, 293 (1988).  Until several months after oral argument in this case, there
was, under Michigan v. Jackson, 475 U.S. 625, 636 (1986), a prophylactic rule that barred
police from approaching represented defendants.  The Supreme Court invalidated that rule
in Montejo v. Louisiana, along with the notion that the waiver of a represented defendant’s
right to counsel is presumptively invalid.  See 129 S.Ct. 2079, 2091 (2009).  After Montejo,
Veals’ Sixth Amendment argument has no legs to stand on: either he waived his Sixth
Amendment right to counsel by initiating the debriefing, see Harvey, 494 U.S. at 352; Brewer
v. Williams, 430 U.S. 387, 403 (1977), or he waived it by consenting to a government‐initiated
debriefing, which, under Montejo, is now permissible, see 129 S.Ct. at 2091.  In either case, as
his trial counsel observed, whether or not his lawyer was present is a distinction without a
difference.   
   
         All of this leads to one further observation: even if Veals had demonstrated that his
debriefing statements were admitted at trial in violation of his right to counsel, the error
would have been harmless beyond a reasonable doubt.  Subtracting the marginal value of
the proffered statements, the government still marshaled sufficient evidence to convince a
jury beyond a reasonable doubt that the crack in the jar of hair gel belonged to Veals.  The
government presented testimony that Veals lived in Parker’s apartment and paid rent with
crack; that he slept in the living room and kept his belongings on nearby shelves; that he
jumped out of a second‐story window when the police arrived with a search warrant; and
that officers discovered more than 50 grams of crack in a jar of hair gel stored with his other
personal items.  Even without the debriefing statements, the case against Veals was
overwhelming.

                                                                                          AFFIRMED.